DETAILED ACTION
This action is responsive to claims filed 2 July 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Information Disclosure Statement
The information disclosure statement (IDSes) submitted on 2 July 2020 and 19 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
Claims 1-15 were originally filed 2 July 2020.
Claims 11-15 were canceled and claims 1-10 and 16-25 were amended by preliminary amendment.
Claims 1-10 and 16-25 remain pending for examination.
Allowable Subject Matter
Claims 1-10 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1 and 16. Specifically, the prior art of record fails to disclose a sidelink apparatus receiving sidelink capability information from another sidelink apparatus and transmitting a radio resource control message to a base station including the sidelink capability information and quality of service information related to sidelink communication range in ordered combination with all the other features of at least any one of the independent claims.
Rao et al. (US 10,827,380, hereinafter Rao) was found to be the closest prior art to the claimed invention. Rao, at Fig. 18 and associated description disclose user equipment (UE) performing vehicle to everything V2X discovery and sending sidelink UE information to a base station, and a transmitting UE providing sidelink data and sidelink control information to a receiving UE. However, Rao does not appear to explicitly disclose the UEs trading sidelink capability information during V2X discovery, either UE transmitting a radio resource control message to the base station, let alone specifying that quality of service for sidelink communication range information is included in any information provided by either UE to the base station, and specifying that the transmission of sidelink data from the transmitting UE to the receiving UE is based on any message sent from the transmitting UE to the base station.
Other prior art made of record or considered during the course of prior art search and consideration did not reveal analogous prior art that could have helped bridge the apparent gap between the claims of the present application and Rao, in reasonable combination.
Thus, at least independent claims 1 and 16 are allowed over the prior art of record. Dependent claims 2-10 and 17-25 are likewise allowed for at least the same reasons, because they depend on claims 1 and 16. Therefore, claims 1-10 and 16-25 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao et al. (US 10,827,380) is pertinent for the reasons provided above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468